Exhibit 99.1 RADIANT LOGISTICS ANNOUNCES RESULTS FOR THE FOURTH fiscal quarter And Year ENDED JUNE 30, 2015 Posts quarterly results with revenues of $196.2 Million - Up $94.0 Million and 91.9%; Net revenues increased 53.7% to $42.7 Million Adjusted EBITDA increased 46.8% to $6.5 Million BELLEVUE, WA September 28, 2015 – Radiant Logistics, Inc. (NYSE MKT: RLGT), a third party logistics and multi-modal transportation services company, today reported financial results for the three and twelve months ended June 30, 2015. Fourth Quarter Financial Highlights (Quarter Ended June 30, 2015) · Revenues increased to $196.2 million, up $94.0 million and 91.9% compared to revenues of $102.3 million for the comparable prior year period. · Net revenues increased to $42.7 million, up $14.9 million and 53.7% compared to net revenues of $27.8 million for the comparable prior year period. · Net income attributable to common shareholders was $1.7 million (including $0.7 million in acquisition costs related to Wheels and other transactions), or $0.04 per basic and fully diluted share, for the fourth fiscal quarter of 2015, compared to net income of $1.6 million, or $0.05 per basic and $0.04 per fully diluted share, for the comparable prior year period. · Adjusted net income attributable to common shareholders was $2.1 million, or $0.05 per basic and fully diluted share, for the fourth fiscal quarter of 2015, compared to adjusted net income attributable to common shareholders of $2.2 million, or $0.06 per basic and fully diluted share, for the comparable prior year period. Both periods are calculated by applying a normalized tax rate of 36% and excluding other items not considered part of regular operating activities. · Adjusted EBITDA increased 46.8% to $6.5 million for the fourth fiscal quarter of 2015, compared to adjusted EBITDA of $4.5 million in the comparable prior year period. Network Expansion – Acquisitions In April 2015, the Company completed its acquisition of Wheels Group, Inc. (“Wheels”), one of the largest non-asset based third party logistics providers based in Canada for approximately $26.9 million in cash and 6.9 million shares of Radiant’s common stock. Through its intermodal and truck brokerage operations in the United States and Canada, Wheels brings significant geographic and service line expansion to complement the Company’s freight forwarding operations. The transaction is expected to enhance customer relationships and facilitate cross-selling opportunities across the combined Radiant-Wheels Network. In June 2015, the Company acquired Service By Air, Inc. (“SBA”), a domestic and international freight forwarding operation servicing a diversified account base including manufacturers, distributors and retailers through a combination of company-owned operating locations in Lawrence, New York (JFK), Carson, California (LAX) and San Francisco, California (SFO) and forty independent agency locations across North America. Based on historic financial statements provided by its management, SBA generated approximately $130.7 million in revenues for the twelve months ended August 31, 2014. The base purchase price was approximately $12.25 million, consisting of $11.4 million paid in cash at closing, and $0.85 million payable net of working capital and other holdbacks. Concurrent with the acquisition of SBA, the Company also acquired Highways and Skyways, Inc. (“Highways”), a privately-held company based near Cincinnati, Ohio. Highways services a full range of domestic and international transportation and logistics services to manufacturing, apparel, paper products, medical devices, consumer products and technology industries. Highways was founded in 1987 and from inception through the date of acquisition, Highways operated as an independent agency for SBA. Based on management generated internal historical financial statements, Highways generated approximately $11.5 million in revenue for the twelve months ended December 31, 2014. $7.5 million of which was reported as SBA revenue and $4.5 million of which was reported as Highways revenue. Growth Capital In July 2015, the Company closed a public offering of 6,133,334 shares; including the full exercise of the underwriters’ overallotment option, at a price of $6.75 per share. Proceeds from the offering totaled $38.4 million after deducting the underwriting discount and offering costs of approximately $3.0 million. The proceeds were used to repay amounts outstanding under the Company’s senior credit facility and positions the Company for future growth.
